Exhibit 10.3

 

MONTPELIER REINSURANCE LTD.

 

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

 

1. Establishment of Plan

 

MONTPELIER REINSURANCE LTD., a Bermuda corporation, hereby establishes the
Montpelier Reinsurance Ltd. Deferred Compensation Plan (the “Plan”), effective
as of 31 December 2003, to permit eligible employees to defer the receipt of
compensation otherwise payable to such eligible employees in accordance with the
terms of the Plan. The Plan is unfunded and is maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees.

 

2. Definitions

 

2.1 “Account” means the bookkeeping accounts established pursuant to Section 6.1
and maintained by the Administrator in the names of the respective Participants,
to which all amounts deferred, Company Contributions and earnings allocated
under the Plan shall be credited, and from which all amounts distributed under
the Plan shall be debited.

 

2.2 “Administrator” means the Board or the person or person(s) appointed by the
Board.

 

2.3 “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, or is controlled by, or is under common control with such
Person.

 

2.4 “Annual Bonus” means the amount identified by the Company as a cash bonus
earned by an Eligible Employee based on achievement of individual and Company
performance goals.

 

2.5 “Base Salary” means an Eligible Employee’s regular salary.

 

2.6 “Board” means the Board of Directors of the Company.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8 “Company” means Montpelier Reinsurance Ltd.

 

2.9 “Company Contributions” means amounts contributed by the Company to the
Plan.

 

2.10 “Compensation” means the Base Salary and Annual Bonus earned by an Eligible
Employee.

 

2.11 “Earnings Rate” means the investment gains and losses, as determined by the
Administrator, that are applied to a Participant’s Account no less frequently
than annually.

 

2.12 “Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which an Eligible Employee (a) elects to defer a percentage of the
Compensation earned for the performance of service as an Eligible Employee
following the time that such Election is filed and (b) elects the manner in
which payments under the Plan shall be made.

 

2.13 “Eligible Employee” means each employee of a Company who is a citizen of
the United States and subject to federal income taxation under the provisions of
the Code and is eligible for participation in the Plan on the date on which an
Election is filed with the Administrator.

 

2.14 “Hardship” means a severe financial hardship to a Participant resulting
from (i) an illness or accident of the Participant or of the Participant’s
spouse, beneficiary or dependent (as defined in Code

 

--------------------------------------------------------------------------------


 

Section 152, without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B));
(ii) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or (iii) other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant. Whether a Hardship has
occurred is determined by the Administrator on a uniform and nondiscriminatory
basis pursuant to the Participant’s request under Section 5.3.

 

2.15 “Participant”

 

2.15.1 “Participant” means each individual who has an undistributed amount
credited to an Account under the Plan.

 

2.15.2 “Active Participant” means each Participant who is actively employed by
the Company as an Eligible Employee.

 

2.16 “Period of Service” means an individuals’ period of service from such
individuals’ date of hire by the Company, a Parent Company or a Subsidiary
Company to the date of termination of employment with the Company and all parent
Companies and Subsidiary Companies.

 

2.17 “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

 

2.18 “Plan” means the Montpelier Reinsurance Ltd. Deferred Compensation Plan.

 

2.19 “Plan Year” means the calendar year.

 

2.20 “Separation from Service” means an employee has died or retired, or
otherwise has a termination of employment with the employer.

 

2.21 “Severance Pay” means any amount identified by the Company as severance
pay, or any amount which is payable on account of periods beginning after the
last date on which an employee (or former employee) is required to report for
work for the Company.

 

2.22 “Specified Employee” means a Participant who, as of the date of the
Participant’s Separation from Service, is a key employee of the Company. A
Participant is a key employee if the Participant is (i) an officer of the
Company having an annual compensation greater than $160,000 (indexed annually
for inflation), (ii) a 5% owner of the Company, or (iii) a 1% owner of the
Company having a annual compensation from the Company of more than $150,000, at
any time during the 12-month period ending on the Specified Employee
identification date.

 

2.23 “Termination Event” means the occurrence of any of the following events:
(i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, provided however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to be a Termination Event, (ii) any one person, or more than
one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, provided however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to be a Termination Event, (iii) a majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the  Board before
the date of the appointment or election, (iv) any one person or more than one
person acting as a group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40%

 

--------------------------------------------------------------------------------


 

of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, or (v) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company..

 

2.24 “Trust” means the trust established by the Company to hold the funds of the
Plan and “Trustee” means the trustee or trustees from the time being of the
Trust.

 

3. Election to Defer Compensation

 

3.1 General

 

3.1.1 Election. Each Eligible Employee shall have the right to defer a
percentage of the aggregate Compensation which he or she may earn in a Plan Year
by filing an Election at the time and in the manner described in this Article 3;
provided that Severance Pay shall not be included as “Compensation” for purposes
of this Article 3 and provided further that an Eligible Employee may file
separate Elections for Base Salary and Annual Bonus. In addition, on the first
such Election (unless the Company shall provide otherwise), the Eligible
Employee shall elect the form in which benefits payable under the Plan shall be
paid, as further set forth in Section 5.1.

 

3.1.2 Withholding of Compensation Subject to an Election. Except as the Company
may otherwise provide, the amount of Compensation deferred by a Participant for
a Plan Year pursuant to an Election shall be withheld on a pro-rata basis from
each periodic payment of the Participant’s Compensation (in accordance with the
general pay practices of the Company) and credited to the Participant’s Account
in accordance with Section 6.1, provided that separate Elections may apply to
Base Salary and Annual Bonus.

 

3.1.3 Irrevocability of Election. Any Election with respect to a Plan Year filed
pursuant to this Article 3 shall be irrevocable; provided that the form of
distribution may be modified in accordance with the rules prescribed in
Section 5.2.

 

3.2 Filing of Elections. The Election shall be made on the form provided by the
Administrator for this purpose. Except as provided in Section 3.3 or otherwise
by the Administrator, no Election with respect to Base Salary or Annual Bonus
shall be effective unless it is filed with the Administrator on or before the
close of business on December 31 preceding the Plan Year as to which the
Election applies.

 

3.3 Filing of Elections for First Year as an Eligible Employee. Notwithstanding
Section 3.2, in the Plan year an employee first becomes an Eligible Employee,
the Eligible Employee may elect to defer all or any portion of his or her
Compensation to be earned in such Plan Year beginning with the payroll period
next following the filing of an Election with the Administrator and before the
close of such Plan Year, by making and filing the Election with the
Administrator within 30 days of the date such employee becomes an Eligible
Employee. Elections by such Eligible Employee for succeeding Plan years shall
otherwise be made in accordance with Section 3.1 and Section 3.2.

 

3.4 Plan Years to which Elections May Apply. A separate Election may be made for
each Plan Year as to which an Eligible Employee desires to defer all or any
portion of his or her Compensation, but the failure of an Eligible Employee to
make an Election for any Plan Year shall not affect such Eligible Employee’s
right to make an Election for any other Plan Year.

 

4. Vesting

 

Vesting in Deferrals. Participants will be immediately vested in their deferrals
under Section 3.1.

 

5. Distributions

 

5.1 Distribution Date and Form of Distribution. The vested amount credited to a
Participant’s Account shall be distributed beginning as soon as practicable, and
in all cases  no later than the

 

--------------------------------------------------------------------------------


 

fifteenth day of the third calendar month, following the earlier of (i) the
distribution date designated by the employee in his or her Election or
(ii) subject to Section 12.3, the date the employee has a Separation from
Service.. Distribution shall be made in either a single lump sum or in
installments over not more than ten years, as elected by the Participant
pursuant to the initial Election, in accordance with Section 3.1.1.

 

5.2 Modification of Election as to Form of Distribution. Each Active Participant
who has previously made an Election may elect to change the form of distribution
by filing an Election (“Modification Election”) with the Administrator. The
Modification Election will not be effective until at least 12 months after the
date on which the election is made.. In the event the Active Participant
terminates employment prior to the end of the Plan Year in which the
Modification Election is made, the form of distribution shall be the form of
distribution elected by the Active Participant prior to the Modification
Election.

 

5.3 Hardship Distributions. Notwithstanding the terms of an Election, if, at the
Participant’s request, the Administrator determines that the Participant has
incurred a Hardship, the Board may, in its discretion, authorize the immediate
distribution of the portion of the Participant’s Account reasonably needed to
satisfy the Hardship.

 

6. Book Accounts

 

6.1 Establishment of Account. An Account shall be established for each Eligible
Employee when such Eligible Employee becomes a Participant. Compensation
deferred pursuant to the Plan shall be credited to the Account on the date such
Compensation would otherwise have been payable to the Participant. Company
Contributions shall be credited to the Accounts as of the last day of each Plan
Year, or more frequently, as determined by the Administrator. Earnings shall be
credited to the Account as provided in Section 6.2.

 

6.2 Crediting of Earnings on Accounts. The Administrator shall credit Accounts,
not less frequently than annually, with income, gains and losses at the Earnings
Rate, including during the period extending from a Participant’s Separation from
Service to the date the Participant’s Account is distributed in full; provided
that the Administrator may provide that the Earnings Rate for the Account of
Participants who are receiving installment distributions may be different from
the Earnings Rate applied to the Accounts of Active Participants.

 

6.3 Status of Deferred Amounts. Regardless of whether or not the Company is a
Participant’s employer, all Compensation deferred under this Plan shall continue
for all purposes to be a part of the general funds of the Company.

 

6.4 Participants’ Status as General Creditors. Regardless of whether or not the
Company is a Participant’s employer, an Account shall at all times represent the
general obligation of the Company. The Participant shall be a general creditor
of the Company with respect to this obligation, and shall not have a secured or
preferred position with respect to his or her Accounts. Nothing contained herein
shall be deemed to create an escrow, trust, custodial account or fiduciary
relationship of any kind.

 

6.5 Notwithstanding the foregoing, the assets of the Plan will be held, invested
and disposed of by the Trustee in accordance with these Rules to the extent they
do not conflict with any of the trusts, powers or provisions of the Trust. In
case of any conflict between these Rules and the trusts, powers or provisions of
the Trust, the Trust shall prevail.

 

7. Non-Assignability, etc.

 

The right of each Participant in or to any Account, benefit or payment hereunder
shall not be subject in any manner to attachment or other legal process for the
debts of such Participant; and no Account, benefit or payment shall be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

 

--------------------------------------------------------------------------------


 

8. Death of Participant

 

8.1 Death before Commencement of Distributions. If a Participant has incurred a
Separation from Service by reason of death before the distribution of any
portion of his Account has begun, the Company shall, within ninety (90) days of
the date of such Separation from Service, distribute the Account to the
beneficiary or beneficiaries selected by the Participant. Distributions under
this Section 8.1 shall be made in a single sum.

 

8.2 Designation of Beneficiaries. Each Participant shall have the right to
designate one or more beneficiaries to receive distributions in the event of the
Participant’s death by filing with the Administrator a beneficiary designation
on the form provided by the Administrator for such purpose. The designation of
beneficiary or beneficiaries may be changed by a Participant at any time prior
to his or her death by the delivery to the Administrator of a new beneficiary
designation form. If no beneficiary shall have been designated, or if no
designated beneficiary shall survive the Participant, the Participant’s estate
shall be deemed to be the beneficiary.

 

9. Interpretation

 

The Board shall have full and exclusive authority to construe, interpret and
administer this Plan and the Board’s construction and interpretation thereof
shall be binding and conclusive on all persons for all purposes.

 

10. Termination Event

 

The Administrator shall give Participants at least thirty (30) days’ notice (or,
if not practicable, such shorter notice as may be reasonably practicable) prior
to the anticipated date of a Termination Event. The notice shall provide that
notwithstanding any other provision of the Plan or the terms of any Election or
Modification Election, upon the consummation of a Termination Event, the Account
balance of each Participant shall be distributed in full.

 

11. Amendment or Termination

 

The Company, by action of the Board or the Administrator, reserves the right at
any time, or from time to time, to amend or modify this Plan. The Company, by
action of the Board, reserves the right at any time, or from time to time, to
terminate this Plan.

 

12. Miscellaneous Provisions

 

12.1 No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in the
employment of the Company as an executive or in any other capacity.

 

12.2 Governing Law. This Plan shall be interpreted under the laws of the State
of Delaware in the United States, except to the extent such law is pre-empted by
federal law in the United States.

 

12.3 Payments to a Specified Employee. Notwithstanding any provision of the Plan
to the contrary, if a Participant is a Specified Employee, payments made to such
Specified Employee due to Separation from Service shall not be made until the
expiration of the six-month period following the date of the Separation from
Service, and the value of the Specified Employee’s Account shall be adjusted for
earnings during the six-month period.

 

12.4 Compliance with Section 409A.  The Company intends that the Plan comply
with all applicable requirements of Code Section 409A and regulations and
guidance issued thereunder (“Section 409A”). To the extent that any provision of
the Plan violates Code Section 409A such that amounts would be taxable to a
Participant prior to payment or otherwise subject to penalties, such provision
shall be automatically reformed or stricken to preserve the intent hereof.

 

12.5 Withholding.  Any payment due under the Plan to a Participant, a
Participant’s beneficiary or beneficiaries, or a Participant’s estate shall be
paid net of all tax withholding obligations required by

 

--------------------------------------------------------------------------------


 

applicable federal, state, local or foreign law, including withholding required
as a result of income inclusion pursuant to Code Sections 409A and 457A.
Notwithstanding the foregoing, for purposes of Code Section 457A, if amounts
under the Plan are attributable to services performed prior to January 1, 2009,
to the extent the amounts are not included in gross income in a taxable year
beginning before 2018, the amounts are includible in gross income in the later
of (i) the last taxable year beginning before January 1, 2018 or (ii) the first
taxable year in which there is no substantial risk of forfeiture of the right to
the amounts deferred. Whether there is a substantial risk of forfeiture is
determined under Code Section 457A and regulations and guidance issued
thereunder. By becoming a Participant in this Plan, the Participant consents to
all tax withholdings made pursuant to this Section 12.5.

 

13. Effective Date

 

The effective date of the Plan is 31 December 2003.

 

--------------------------------------------------------------------------------